Citation Nr: 1209472	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  04-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran (Appellant), Veteran's Daughter and Son-in-Law


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1942 to March 1944.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Los Angeles, California. 

The Veteran, his daughter, and his son-in-law provided testimony at a February 2005 Travel Board hearing at the Los Angeles RO before a Veterans Law Judge who has since retired from the Board.  A transcript is associated with the claims folder.

The Board subsequently remanded the claim for further development in July 2005.  In July 2007, the Board denied the Veteran's claim, and he appealed it to the United States Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Remand (JMR) in September 2008 vacating the July 2007 Board decision.  In May 2009, the Board issued a remand with instructions for further development.  

In October 2010, notice was mailed to the Veteran's mailing address of record informing him that the Veterans Law Judge before whom he testified in 2005 had since retired from the Board, and offering him the option of testifying before another Veterans Law Judge.  That letter was not returned as undeliverable, and there was no other response from the Veteran.

In January 2011, the Board remanded the claim again.  As discussed below, the development requested has not been completed; therefore, further development is necessary to comply with the Board's remand order and to decide the claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that his current cervical spine disorder is related to injuries he sustained in a plane crash during active service.  In January 2011, the Board remanded the claim with several directives for further development.  Specifically, the Board noted that the Veteran had moved from California to 
El Paso, Texas, and that there was indication that he may not have received a copy of the Board's 2009 remand or notice of the VA examination scheduled for him by the RO.  In addition to re-sending a copy of the 2009 Board remand to the Veteran, the Board directed that the records of Dr. P.J.P. be requested, as well as a statement of rationale for his March 2005 favorable nexus opinion.  Finally, once relevant records were associated with the claims file, a new VA examination was to be scheduled.

Review of the claims file indicates that a copy of the Board's 2009 remand was sent to the Veteran's El Paso, Texas address, and that, in the February 2011 cover letter, the RO requested that the Veteran complete a VA Form 21-4142 for the records of Dr. P.J.P. and any other treatment providers he deemed relevant to his claim.  It appears that the Veteran did receive the February 2011 letter, as a VA Form 21-4142 signed by the Veteran's daughter (who has power of attorney) in March 2011 was returned to the RO.  The records of Dr. P.J.P. were requested and associated with the claims file.  In addition, the Veteran attended a VA examination at the El Paso VA Medical Center in April 2011.  

However, it does not appear that the RO requested a statement from Dr. P.J.P. setting forth the basis of his March 2005 favorable nexus opinion, the basis of his knowledge regarding the severity of the Veteran's aircraft injuries in service, and the rationale for linking the current cervical spine disorder to the plane crash in service.  In this regard, the Board notes that, where the remand directives of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Court has held that when a private examination report reasonably appears to contain information necessary to properly decide a claim, but the examination results are either "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  In this case, the Board finds that clarification of Dr. P.J.P.'s March 2005 opinion is necessary both to decide the claim and comply with its January 2011 remand directives.   
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request a properly completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. P.J.P., then request that this private physician provide a statement setting forth the basis(es) for the March 2005 opinion, the basis of his knowledge regarding the severity of the Veteran's aircraft injuries in service, and the rationale for linking his current cervical spine disorder to the plane crash in service.  Document all attempts to obtain such a statement, to include any negative replies, and associate them with the claims file.  

2.  When the development requested has been completed, the residuals of a cervical spine injury claim should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



